Exhibit 10.2

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (the “Agreement”) made on this 13th day of
October, 2016, by and among Steampunk Wizards Inc., a Nevada corporation
(“Steampunk” or the “Company”), the parties listed on Exhibit A hereto (the
“Sellers”) and the parties listed on Exhibit B hereto (the “Purchasers”),
setting forth the terms and conditions upon which the Sellers will sell Eighteen
Million Seventy One Thousand Four Hundred and Forty-Five (18,071,445) shares of
common stock of Steampunk, par value US $0.0001 per share, to the Purchasers
(the “Securities Purchase”).

 

WITNESSETH:

 

WHEREAS, the Sellers are the owners of Eighteen Million Seventy One Thousand
Four Hundred and Forty-Five (18,071,445) shares of Steampunk common stock,
representing approximately Sixty-Nine and four tenths percent (65.1%) of the
outstanding common stock of the Company, which Sellers will sell and Purchasers
will purchase (the “Shares”).

 

WHEREAS, the Sellers desire to sell the Shares to the Purchasers in
consideration of the amount set forth in Section 1.01 herein below.

 

NOW THEREFORE, in consideration of the mutual promises, covenants, agreements
and representations and warranties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties herewith agree as follows:

 

ARTICLE I

SALE OF SECURITIES

 

1.01         Sale and Transfer of the Shares. Subject to the terms and
conditions of this Agreement, at the Closing (as defined below), each Seller
hereby agrees to sell the number of Shares set forth next to such Seller’s name
on Exhibit A, and each Purchaser hereby agrees to purchase such Shares from the
Sellers, in the amounts set forth next to each Purchaser’s name on Exhibit B,
for an aggregate purchase price of One Hundred and Fifty Thousand U.S. Dollars
($150,000, the “Gross Purchase Price”), paid in accordance with Section 1.03
below. This is a private transaction between the Sellers and Purchasers.

 

1.02         Closing. The closing of the purchase and sale of the Shares (the
“Closing”) shall take place remotely by electronic exchange of signature pages,
on the date hereof (the “Closing Date”).

 

1.03         Payment of Purchase Price. The parties acknowledge that Purchasers
have already deposited the Gross Purchase Price with Hunter Taubman Fischer & Li
LLC (the “Escrow Agent”), to be held in escrow by Escrow Agent pending the
Closing. At the Closing, Escrow Agent shall pay, and Purchasers shall cause
Escrow Agent to pay, the Gross Purchase Price as follows:

 

(a)           One Hundred and Eighteen Thousand Six Hundred Forty U.S. Dollars
and Forty-Nine cents ($118,640.49) to the Persons and in the amounts set forth
on Part A of Exhibit D (the “Company Liability Payments”), and in accordance
with the wire instructions for each Company Liability Payment payee (each, a
“Company Payee”) set forth on Exhibit E. Escrow Agent shall deliver to Sellers,
the wire transfer confirmation showing the date, amount and wire transfer
tracking number for each Company Liability Payment to each Company Payee. For
purposes of this Agreement, “Person” means an individual, corporation,
partnership (including a general partnership, limited partnership or limited
liability partnership), limited liability company, association, trust or other
entity or organization, including a government, domestic or foreign, or
political subdivision thereof, or an agency or instrumentality thereof.

 



 1 

 

 

(b)           The remaining Thirty-One Thousand Three Fifty-Nine U.S. Dollars
and Fifty-One cents ($31,359.51) to Brendon Grunewald as set forth on Part B of
Exhibit D (the “Net Purchase Price”), and in accordance with the wire transfer
instructions for Brendon Grunewald set forth on Exhibit E. The Parties
acknowledge that except for the payment to Brendon Grunewald as set forth in the
previous sentence, and except for a payment to Anton Lin in his capacity as a
Company Payee (as set forth on Exhibit C) and not as a shareholder of the
Company, no Seller shall be paid any portion of the Purchase Price.

 

1.04         Delivery of Shares.

 

(a)           The Purchasers acknowledge that the Sellers have already delivered
the stock certificates for the Shares (the “Share Certificates”) and executed
stock powers for the Shares (with the dates transferee names left blank) (the
“Stock Powers”) to Escrow Agent, to be held in escrow by Escrow Agent pending
the Closing.

 

(b)           At the Closing:

 

(i)           Upon receipt of the Net Purchase Price, Brendon Grunewald shall
send a written notice to Anton Lin (which notice may be by email), confirming
that Brendon Grunewald has received the Net Purchase Price (a “Payment Receipt
Notice”).

 

(ii)          Upon Anton Lin’s receipt of: (x) the Payment Receipt Notice from
Brendon Grunewald, and (y) confirmation from each Company Payee confirming that
the Company Liability Payments have all been made, Anton Lin shall send a
written notice to Escrow Agent (which notice may be by email) instructing Escrow
Agent to release the Share Certificates and Stock Powers to the Purchasers. Upon
receipt of such written notice from Anton Lin, Escrow Agent shall release the
Share Certificates and Stock Powers to the appropriate respective Purchasers.
Sellers shall not have any liability or responsibility related to the release of
the Share Certificates or Stock Powers to the correct Purchasers.



1.05         Other Closing Deliveries. At the Closing, the Company shall deliver
to each party a duly executed copy of the unanimous written consent of the
Company’s board of directors and of the board of directors of Steampunk Wizards,
Ltd, a corporation organized under the laws of Malta (“Steampunk Malta”),
authorizing the Company and Steampunk Malta, respectively, to enter into this
Agreement and the transactions contemplated hereby. Sellers, Purchasers, Company
and Steampunk Malta will deliver such other customary closing documents as may
be reasonably requested by the other parties.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF STEAMPUNK

 

Except as set forth in: (i) any disclosure schedules delivered by or on behalf
of the Company to the Purchasers on the date hereof, or (ii) in the forms,
reports, schedules, statements, registrations statements, prospectuses and other
documents required to be filed or furnished by the Company with the U.S.
Securities and Exchange Commission, together with any amendments, restatements
or supplements thereto (collectively, the “SEC Reports”), the Company represents
and warrants to the Purchasers as follows:

 

2.01         Organization. Steampunk is a Nevada corporation duly organized,
validly existing, and in good standing under the laws of Nevada, has all
necessary corporate authority and powers, governmental licenses, authorizations,
consents and approvals to carry on its business as presently conducted and to
own, hold and operate its properties and assets as now owned, and is duly
qualified to do business and is in good standing in the state of Nevada.
Steampunk is duly qualified, licensed or domesticated as a foreign corporation
in good standing in each jurisdiction wherein the nature of its activities or
its properties owned, held or operated makes such qualification, licensing or
domestication necessary, except where the failure to be so duly qualified,
licensed or domesticated and in good standing would not have a Material Adverse
Effect. Schedule 2.01 sets forth a true, correct and complete list of
Steampunk’s jurisdiction of organization and each other jurisdiction in which
Steampunk presently conducts its business or owns, holds and operates its
properties and assets. Steampunk is a reporting company under the Securities
Exchange Act of 1934 (the “Exchange Act”) pursuant to Securities and Exchange
Commission (“SEC” or the “Commission”) rules and regulations. The shares of
Common Stock of Steampunk are currently quoted on the OTC QB market of the OTC
Markets Group under the symbol “SPWZ”. “Material Adverse Effect” means, any
change, effect or circumstance which, individually or in the aggregate, would
reasonably be expected to: (a) have a material adverse effect on the business,
assets, financial condition or results of operations of Steampunk, as the case
may be, in each case taken as a whole; (b) materially impair the ability of
Steampunk, as the case may be, to perform its obligations under this Agreement,
excluding any change, effect or circumstance resulting from: (i) the
announcement, pendency or consummation of the transactions contemplated by this
Agreement, (ii) changes in the United States securities markets generally, (iii)
changes in general economic, currency exchange rate, political or regulatory
conditions in industries in which Steampunk, as the case may be, operates, (iv)
any changes in applicable laws or accounting rules or principles, including
changes in GAAP, (v) acts of war, sabotage or terrorism, military actions or the
escalation thereof; or (c) that would prohibit or otherwise materially interfere
with the ability of any party to this Agreement to perform any of its
obligations under this Agreement in any material respect.

 



 2 

 

 

2.02         Subsidiaries. Except as disclosed in Schedule 2.02, Steampunk does
not own, directly or indirectly, any equity or other ownership interest in any
corporation, partnership, joint venture or other entity or enterprise.

 

2.03         Organizational Documents. True, correct and complete copies of the
Organizational Documents of Steampunk have been delivered to the Purchasers
prior to the execution of this Agreement, and no action has been taken to amend
or repeal such Organizational Documents since such date of delivery. Steampunk
is not in violation or breach of any of the provisions of its Organizational
Documents. “Organizational Documents” means, the Company’s certificate of
incorporation and bylaws.

 

2.04         Capitalization and Related Matters.

 

(a)            The authorized capital stock of Steampunk consists of 120,000,000
shares of Common Stock authorized, par value $0.0001 per share, of which
Twenty-Seven Million Seven Hundred and Sixty-Seven Thousand Two Hundred and Nine
(27,767,269) shares of common stock are issued and outstanding. All issued and
outstanding shares immediately prior to the Securities Purchase are duly
authorized, validly issued, fully paid and non-assessable, free of liens,
encumbrances, options, restrictions and legal or equitable rights of others not
a party to this Agreement. There are no outstanding options, warrants, purchase
agreements, participation agreements, subscription rights, conversion rights,
exchange rights or other securities or contracts that could require Steampunk to
issue, sell or otherwise cause to become outstanding any of its authorized but
unissued shares of capital stock or any securities convertible into,
exchangeable for or carrying a right or option to purchase shares of capital
stock or to create, authorize, issue, sell or otherwise cause to become
outstanding any new class of capital stock.

 

(b)           No Redemption Requirements. There are no outstanding contractual
obligations (contingent or otherwise) of Steampunk to retire, repurchase, redeem
or otherwise acquire any outstanding shares of capital stock of, or other
ownership interests in Steampunk or to provide funds to or make any investment
(in the form of a loan, capital contribution or otherwise) in any other Person.

 

2.05         Authorization. Steampunk has all requisite authority and power
(corporate and other), governmental licenses, authorizations, consents and
approvals to enter into this Agreement to which Steampunk is a party, to
consummate the transactions contemplated by this Agreement to which Steampunk is
a party and to perform its obligations under this Agreement to which Steampunk
is a party. The execution, delivery and performance by Steampunk of this
Agreement to which Steampunk is a party requires no authorization, consent,
approval, license, exemption of or filing or registration with any Governmental
Authority or other Person other than such other customary filings with the
Commission for transactions of the type contemplated by this Agreement.

 



 3 

 

 

2.06         No Violation. Neither the execution nor the delivery by Steampunk
of this Agreement to which Steampunk is a party, nor the consummation or
performance by Steampunk of the transactions contemplated hereby or thereby
will, directly or indirectly, (a) contravene, conflict with, or result in a
violation of any provision of the Organizational Documents of Steampunk; (b)
contravene, conflict with, constitute a default (or an event or condition which,
with notice or lapse of time or both, would constitute a default) under, or
result in the termination or acceleration of, or result in the imposition or
creation of any lien under, any agreement or instrument to which the Steampunk
is a party or by which the properties or assets of Steampunk are bound;
(c) contravene, conflict with, or result in a violation of, any law or order of
a governmental authority to which Steampunk, or any of the properties or assets
owned or used by Steampunk, may be subject; or (d) contravene, conflict with, or
result in a violation of, the terms or requirements of, or give any governmental
authority the right to revoke, withdraw, suspend, cancel, terminate or modify,
any licenses, permits, authorizations, approvals, franchises or other rights
held by Steampunk, or that otherwise relate to the business of, or any of the
properties or assets owned or used by Steampunk, except, in the case of clauses
(b), (c), or (d), for any such contraventions, conflicts, violations, or other
occurrences as would not have a Material Adverse Effect.

 

2.07         Binding Obligations. Assuming this Agreement has been duly and
validly authorized, executed and delivered by the parties hereto other than
Steampunk, this Agreement to which Steampunk is a party is duly authorized,
executed and delivered by Steampunk and constitutes the legal, valid and binding
obligations of Steampunk, enforceable against Steampunk in accordance with its
terms, except as such enforcement is limited by general equitable principles, or
by bankruptcy, insolvency and other similar Laws affecting the enforcement of
creditors rights generally.

 

2.08         Financial Statements. Steampunk is a reporting company under the
Exchange Act and applicable SEC rules and audited financial statements can be
found on EDGAR. Steampunk’s financial statements contained in its filings on
EDGAR (the “Financial Statements”) have been prepared in accordance with U.S.
GAAP applied on a consistent basis throughout the periods indicated and with
each other, except that the unaudited Financial Statements do not contain
footnotes required by U.S. GAAP. The Financial Statements fairly present the
financial condition and operating results of Steampunk as of the dates, and for
the periods, indicated therein, subject to normal year-end audit adjustments.
Except as set forth in the Financial Statements, the SEC Reports, and Exhibit C
of this Agreement, Steampunk has no material liabilities (contingent or
otherwise). Except as set forth in the SEC Reports or as listed on Exhibit C,
Steampunk is not a guarantor or indemnitor of any indebtedness of any other
person, firm or corporation

 

2.09         Filings with Government Agencies. Steampunk files annual and
quarterly reports with the SEC and is current in all filings that might be
required and is current in their filings and reporting to the state of Nevada.
Upon the purchase of the Shares by the Purchasers, Purchasers will have the full
responsibility for filing any and all documents required by the SEC and/or any
other government agency that may be required. Steampunk will supply the
Purchasers with all information that is currently available for Steampunk.

 

2.10         Liabilities. Except as set forth on Schedule 2.10, in the SEC
Reports, Steampunk has no debt, obligation or liability of any nature, whether
accrued, absolute, contingent, liquidated or otherwise, whether due or to become
due, whether or not known to Steampunk arising out of any transaction entered
into at or prior to the Closing Date or any act or omission at or prior to the
Closing Date, except to the extent set forth on or reserved against on
Steampunk’s Balance Sheet. Steampunk has not incurred any liabilities or
obligations under agreements entered into, in the usual and ordinary course of
business since July 5, 2016. It is understood and agreed that the purchase of
the Shares is predicated on Steampunk not having any debt at Closing, and
Steampunk will not, as of Closing, have any debt other than as set forth on
Exhibit C, which is to be paid at Closing. Steampunk is not aware of any
pending, threatened or asserted claims, lawsuits or contingencies involving
Steampunk or its shares. To the Knowledge of Steampunk, there is no dispute of
any kind between Steampunk and any third party, and to Steampunk’s Knowledge, no
such dispute will exist at the Closing of this transaction and at the Closing,
Steampunk will be free from any and all debts.

 



 4 

 

 

2.11         Tax Returns and Audits.

 

(a)           Tax Returns. Steampunk has filed all outstanding federal or state
tax returns prior to the Closing. No Governmental Authority in any jurisdiction
has made a claim, assertion or threat to Steampunk that Steampunk is or may be
subject to taxation by such jurisdiction; there are no Liens with respect to
taxes on Steampunk’s property or assets other than Permitted Liens; and there
are no tax rulings, requests for rulings, or closing agreements relating to
Steampunk for any period (or portion of a period) that would affect any period
after the date hereof.

 

(b)           No Adjustments, Changes. Neither Steampunk nor any other person on
behalf of Steampunk (a) has executed or entered into a closing agreement
pursuant to Section 7121 of the Code or any predecessor provision thereof or any
similar provision of state, local or foreign law; or (b) has agreed to or is
required to make any adjustments pursuant to Section 481(a) of the Code or any
similar provision of state, local or foreign law.

 

(c)           No Disputes. To Steampunk’s Knowledge there is no pending audit,
examination, investigation, dispute, proceeding or claim with respect to any
taxes of Steampunk, nor is any such claim or dispute pending or contemplated.

 

(d)           Not a U.S. Real Property Holding Corporation. Steampunk is not and
has not been a United States real property holding corporation within the
meaning of Section 897(c)(2) of the Code at any time during the applicable
period specified in Section 897(c)(1)(A)(ii) of the Code.

 

(e)           No Tax Allocation, Sharing. Steampunk is not and has not been a
party to any tax allocation or sharing agreement.

 

(f)            No Other Arrangements. Steampunk is not a party to any agreement,
contract or arrangement for services that would result, individually or in the
aggregate, in the payment of any amount that would not be deductible by reason
of Section 162(m), 280G or 404 of the Code. Steampunk is not a “consenting
corporation” within the meaning of Section 341(f) of the Code. Steampunk does
not have any “tax-exempt bond financed property” or “tax-exempt use property”
within the meaning of Section 168(g) or (h), respectively of the Code. Steampunk
does not have any outstanding closing agreement, ruling request, requests for
consent to change a method of accounting, subpoena or request for information to
or from a Governmental Authority in connection with any tax matter. During the
last two years, Steampunk has not engaged in any exchange with a related party
(within the meaning of Section 1031(f) of the Code) under which gain realized
was not recognized by reason of Section 1031 of the Code. Steampunk is not a
party to any reportable transaction within the meaning of Treasury Regulation
Section 1.6011-4.

 

2.12         Material Assets. The financial statements of Steampunk set forth in
the SEC Reports reflect the material properties and assets (real and personal)
owned or leased by Steampunk.

 

2.13         Litigation; Orders. There is no proceeding (whether Federal, state,
local or foreign) pending or, to the Knowledge of Steampunk, threatened against
or affecting Steampunk or any of Steampunk’s properties, assets, business or
employees. To the Knowledge of Steampunk, there is no fact that might result in
or from the basis for any such proceeding. Steampunk is not subject to any
orders.

 

2.14         No Brokers or Finders. Except as disclosed in Schedule 2.14, no
person has, or as a result of the transactions contemplated herein will have,
any right or valid claim against Steampunk for any commission, fee or other
compensation as a finder or broker, or in any similar capacity, and after the
Closing, Steampunk will indemnify and hold the Purchasers harmless against any
liability or expense arising out of, or in connection with, any such claim.

 



 5 

 

 

2.15         Changes. Reserved.

 

2.16         Contracts, Leases and Assets. Steampunk has provided to the
Purchasers, prior to the date of this Agreement, true, correct and complete
copies of each written contract which Purchasers have requested from it and to
which Steampunk is a party, including each amendment, supplement and
modification thereto. No person holds a power of attorney from Steampunk.

 

2.17         No Defaults. Steampunk is not in material breach or material
default of any Material Contract to which it is a party and, to the Knowledge of
Steampunk, no other party to any Material Contract to which Steampunk is a party
is in material breach or material default thereof, except as has not had a
Material Adverse Effect on Steampunk. To Steampunk’s Knowledge, no event has
occurred or circumstance exists that (with or without notice or lapse of time)
would (a) contravene, conflict with or result in a violation or breach of, or
become a material default or material event of default under, any provision of
any Material Contract to which Steampunk is a party, or (b) permit Steampunk or
any other person the right to declare a default or exercise any remedy under, or
to accelerate the maturity or performance of, or to cancel, terminate or modify
any Material Contract to which Steampunk is a party. Steampunk has not received
notice of the pending or threatened cancellation, revocation or termination of
any Material Contract to which it is a party. There are no renegotiations of, or
attempts to renegotiate, or outstanding rights to renegotiate any material terms
of any Material Contract to which Steampunk is a party. “Material Contract”
means any contract to which Steampunk is a party that: (i) involves aggregate
annual revenue or payments in excess of $25,000 per year; (ii) that is for the
purchase, sale or lease of real property; (iii) that involves Steampunk’s
receipt of goods or services in excess of $25,000 per year, without respect to
dollar amounts, or (iv) is an employment agreement involving annual base salary
payments in excess of $80,000.

 

2.18          Employees.

 

(a)         Except as set forth on Schedule 2.18(a), Steampunk has no employees,
independent contractors or other Persons providing services to them. Except as
would not have a Material Adverse Effect, Steampunk is in full compliance with
all Laws regarding employment, wages, hours, benefits, equal opportunity,
collective bargaining, the payment of Social Security and other taxes, and
occupational safety and health. Steampunk is not liable for the payment of any
compensation, damages, taxes, fines, penalties or other amounts, however
designated, for failure to comply with any of the foregoing Laws.

 

(b)         No director, officer or employee of Steampunk is a party to, or is
otherwise bound by, any contract (including any confidentiality, non-competition
or proprietary rights agreement) with any other person that in any way adversely
affects or will materially affect (a) the performance of his or her duties as a
director, officer or employee of Steampunk, or (b) the ability of Steampunk to
conduct its business. Except as set forth on Schedule 2.18(b), each employee of
Steampunk is employed on an at-will basis and Steampunk does not have any
contract with any of its employees which would interfere with its ability to
discharge its employees.

 

2.19         Compliance with Laws. The business and operations of Steampunk have
been and are being conducted materially in accordance with all applicable Laws
and Orders. Steampunk has not received notice of any violation (or any
Proceeding involving an allegation of any violation) of any applicable Law or
Order by or affecting Steampunk and, to the Knowledge of Steampunk, no
proceeding involving an allegation of violation of any applicable Law or Order
is threatened or contemplated. To the Knowledge of Steampunk, it has complied
with all federal and state securities laws in connection with the offer, sale
and distribution of its securities. At the time that Steampunk sold the Shares
to the Sellers, Steampunk was entitled to use the exemptions provided by the
Securities Act of 1933 (the “Securities Act”) relative to the sale of its
shares.

 



 6 

 

 

2.20         Certain Proceedings. There is no pending proceeding that has been
commenced against Steampunk and that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
transactions contemplated by this Agreement. To the Knowledge of Steampunk, no
such proceeding has been threatened.

 

2.21         Litigation. Steampunk is not a party to any suit, action,
arbitration, or legal, administrative, or other proceeding, or pending
governmental investigation. To the best Knowledge of Steampunk, there is no
basis for any such action or proceeding and no such action or proceeding is
threatened against Steampunk. Steampunk is not a party to or in default with
respect to any order, writ, injunction, or decree of any federal, state, local,
or foreign court, department, agency, or instrumentality.

 

2.22         Governmental Inquiries. Steampunk has provided to the Purchasers a
copy of each material written inspection report, questionnaire, inquiry, demand
or request for information received by Steampunk from any Governmental
Authority, and Steampunk’s response thereto, and each material written
statement, report or other document filed by Steampunk with any Governmental
Authority.

 

2.23         Bank Accounts and Safe Deposit Boxes. Except as set forth on
Schedule 2.23, Steampunk does not have any bank or other deposit or financial
account, nor does Steampunk have any lock boxes or safety deposit boxes.

 

2.24         Intellectual Property. Steampunk does not own, use or license any
intellectual property in its business as presently conducted.

 

2.25         Title to Properties. Steampunk (with good and marketable title in
the case of real property) holds under valid leases the rights to use all real
property, plants, machinery, equipment and other personal property necessary for
the conduct of its business as presently conducted, free and clear of all Liens,
except Permitted Liens.

 

2.26         SEC Reports; Financial Statements. Except as set forth on Schedule
2.26, Steampunk has filed all SEC Reports for the three (3) years preceding the
date hereof (or such shorter period as Steampunk was required by law to file
such material). As of their respective dates, the SEC Reports and any
registration statements filed under the Securities Act (the “Registration
Statements”) complied in all material respects with the requirements of the
Exchange Act and the Securities Act, as applicable, and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports or Registration Statements, when filed, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. All Material Contracts
to which Steampunk is a party or to which the property or assets of Steampunk
are subject have been appropriately filed as exhibits to the SEC Reports and the
Registration Statements as and to the extent required under the Exchange Act and
the Securities Act, as applicable. The financial statements of Steampunk
included in the Registration Statement and the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing, were prepared in accordance with GAAP applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto,
or, in the case of unaudited statements as permitted by Form 10-Q of the
Commission), and fairly present in all material respects (subject in the case of
unaudited statements, to normal, recurring audit adjustments) the financial
position of Steampunk as at the dates thereof and the results of its operations
and cash flows for the periods then ended. The disclosure set forth in the SEC
Reports and Registration Statements regarding Steampunk’s business is current
and complete and accurately reflects operations of Steampunk, as it exists as of
the date hereof, except as has not had and would not reasonably be expected to
have a Material Adverse Effect on Steampunk.

 



 7 

 

 

2.27         Stock Option Plans; Employee Benefits.

 

(a)          Steampunk has no stock option plans providing for the grant by
Steampunk of stock options to directors, officers or employees.

 

(b)         Steampunk has no employee benefit plans or arrangements covering
their present and former employees or providing benefits to such persons in
respect of services provided Steampunk.

 

(c)         Neither the consummation of the transactions contemplated hereby
alone, nor in combination with another event, with respect to each director,
officer, employee and consultant of Steampunk, will result in (a) any payment
(including, without limitation, severance, unemployment compensation or bonus
payments) becoming due from Steampunk (except as otherwise contemplated by this
Agreement), (b) any increase in the amount of compensation or benefits payable
to any such individual, or (c) any acceleration of the vesting or timing of
payment of compensation payable to any such individual. No agreement,
arrangement or other contract of Steampunk provides benefits or payments
contingent upon, triggered by, or increased as a result of a change in the
ownership or effective control of Steampunk.

 

2.28         Conduct of Business. Reserved.

 

2.29         Money Laundering Laws. The operations of Steampunk are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all U.S. and non-U.S. jurisdictions, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Authority (collectively, the “Money Laundering
Laws”) and no Proceeding involving Steampunk with respect to the Money
Laundering Laws is pending or, to the Knowledge of Steampunk, threatened.

 

2.30         Bad Actor Representation. None of the Steampunk, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Steampunk participating in the this transaction, any beneficial
owner of 20% or more of Steampunk’s outstanding voting equity securities,
calculated on the basis of voting power, nor any promoter (as that term is
defined in Rule 405 under the Securities Act) connected with Steampunk in any
capacity at the time of sale (each, an "Issuer Covered Person" and, together,
"Issuer Covered Persons") is subject to any of the "Bad Actor" disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
"Disqualification Event"), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). Steampunk has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

Except as set forth in: (i) any disclosure schedules delivered by or on behalf
of the Sellers to the Purchasers on the date hereof, or (ii) the SEC Reports,
each Seller represents and warrants severally, as to itself only and not as to
or jointly with the Company or any other Seller, as follows:

 

3.01         Authorization. Each Seller, as to itself, has all requisite
authority and power (corporate and other), governmental licenses,
authorizations, consents and approvals required of it, to enter into this
Agreement, to consummate the transactions contemplated by this Agreement and to
perform its obligations under this Agreement. The execution, delivery and
performance of this Agreement by such Seller does not require the Seller to
obtain any authorization, consent, approval, license, exemption of or filing or
registration with any Governmental Authority or other person other than such
other customary filings with the Commission for transactions of the type
contemplated by this Agreement.

 

3.02         No Violation. Neither the execution nor the delivery by such Seller
of this Agreement to which such Seller is a party, nor the consummation or
performance by such Seller of the transactions contemplated hereby or thereby
will, directly or indirectly, (a) contravene, conflict with, constitute a
material default (or an event or condition which, with notice or lapse of time
or both, would constitute a material default) under, or result in the
termination or acceleration of, or result in the imposition or creation of any
lien under, any agreement or instrument to which the Sellers are a party or by
which such Seller’s Shares are bound; or (b) contravene, conflict with, or
result in a violation of, any Law or Order to which such Seller, or the Shares,
may be subject.

 



 8 

 

 

3.03         Ownership of Securities. Each Seller, as to the Shares it is
selling hereunder, owns, on record and beneficially, and has good, valid and
indefeasible title to and the right to transfer to the Purchasers pursuant to
this Agreement, such Shares free and clear of any and all liens. Except as set
forth on Schedule 3.03, there are no options, rights, voting trusts, stockholder
agreements or any other contracts or understandings to which the Sellers are a
party or by which the Sellers or the Shares are bound with respect to the
issuance, sale, transfer, voting or registration of the Shares. At the Closing
date, the Purchasers will acquire good, valid and marketable title to such
Shares free and clear of any and all liens.

 

3.04         Litigation. Each Seller represents that there is no pending
proceeding against it that involves the Shares or that challenges, or may have
the effect of preventing, delaying or making illegal, or otherwise interfering
with, any of the transactions contemplated by this Agreement, and, to the
Knowledge of such Seller, no such proceeding has been threatened.

 

3.05         No Brokers or Finders. Each Seller represents that to its actual
Knowledge, no person has, or as a result of the transactions contemplated herein
will have, any right or valid claim against the Purchasers for any commission,
fee or other compensation as a finder or broker, or in any similar capacity, and
after the Closing.

 

3.06        Binding Obligations. Assuming this Agreement has been duly and
validly authorized, executed and delivered by the parties hereto other than the
Sellers, this Agreement to which the each Seller is a party is duly authorized,
executed and delivered by such Seller and constitutes the legal, valid and
binding obligation of such Seller, enforceable against such Seller in accordance
with its terms, except as such enforcement is limited by general equitable
principles, or by bankruptcy, insolvency and other similar Laws affecting the
enforcement of creditors rights generally.

 

3.07         Ability to Carry Out Obligations. Each Seller, as to itself, has
the power, and authority to enter into, and perform its obligations under this
Agreement. The execution and delivery of this Agreement by such Seller and the
performance by such Seller of its obligations hereunder will not cause,
constitute, or conflict with or result in (a) any breach or violation of any of
the provisions of or constitute a default under any agreement to which such
Seller is a party, or by which such Seller is bound, or (b) an event that would
result in the creation or imposition of any lien, charge, or encumbrance upon
the Shares being sold by such Seller pursuant to this Agreement.

 

3.08.        Application of Purchase Price. Each Seller (except Brendon
Grunewald) acknowledges and agrees that: (i) it will not own, directly or
indirectly, any shares, equity interest or securities of Steampunk Malta after
the consummation of the transactions contemplated by the Spin-Off Agreement
dated the date hereof, by and among the Company, Steampunk Malta, Praefidi
Holdings Limited and Brendon Grunewald (the “Spin-Off Agreement”); (ii) that the
Purchase Price will entirely be used to pay liabilities of the Company and of
Steampunk Malta, and (iii) that it will not actually receive any portion of the
Purchase Price.

 



 9 

 

 

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS

 

The Purchasers represent, warrant, agree and covenant, severally and not
jointly, to the Company and to each Seller, as follows:

 

4.01.        Purchaser is Not a US Person. Each Purchaser represents and
warrants that: (A) such Purchaser is not a US person as defined in Rule 902 of
Regulation S under the Securities Act (each, “US person”); (B) all offers to
acquire the Shares were made to the Purchaser while the Purchaser was outside
the United States; (C) the Purchaser’s request to acquire the Shares originated
while the Purchaser was outside of the United States, (D) neither the Shares nor
any interest therein will be transferred within the United States, its
territories or possessions or to any US person and (E) the Shares have not been
acquired for the benefit of any US person.

 

4.02.        Residency. Each Purchaser is a resident of the jurisdiction set
forth immediately next to such Purchaser’s name on Exhibit B hereto.

 

4.03.        Limits on Transfer or Re-sale.  Each Purchaser acknowledges and
agrees that: (i) the sale of the Shares pursuant to this Agreement has not been
and is not being registered under the Securities Act or any applicable state
securities laws, and the Shares may not be may not be resold, pledged, assigned,
hypothecated or otherwise transferred, with or without consideration
(“Transfer”) by any Purchaser unless: (a) the Shares are resold or otherwise
Transferred in a subsequent transaction pursuant to an effective registration
statement under the Securities Act, (b) the Purchaser shall have obtained, at
its cost, an opinion of counsel that shall be in form, substance and scope
customary for opinions of counsel in comparable transactions, to the effect that
the Shares to be resold or Transferred may be resold or Transferred pursuant to
an exemption from such registration, (c) the Shares are resold or Transferred to
an “affiliate” (as defined in Rule 144 promulgated under the Securities Act (or
a successor rule) (“Rule 144”)) of the Purchaser who agrees to sell or otherwise
Transfer the Securities only in accordance with this Section 4.03 who is a non
US Person (d) the Shares are resold pursuant to Rule 144, or (e) the Shares are
resold pursuant to Regulation S under the Securities Act (or a successor rule)
(“Regulation S”); (ii) any resale or Transfer of such Shares made in reliance on
Rule 144 may be made only in accordance with the terms of said Rule and further,
if said Rule is not applicable, any re-sale or transfer of such Shares under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC thereunder; (iii) neither the Company,
nor any Seller, nor any other person is under any obligation to register such
Shares under the Securities Act or any state securities laws or to comply with
the terms and conditions of any exemption thereunder (in each case); and (iv) in
the absence of an effective registration statement under the Securities Act and
any applicable state securities laws applicable to the Shares or an exemption
from such registration, the Purchasers may have to hold the Shares indefinitely
and may be unable to liquidate them in case of an emergency.

 

4.04.        Reliance on Exemptions.  Each Purchaser understands that the Shares
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company and each Seller is relying upon the truth and accuracy of, and
each Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Shares.

 



 10 

 

 

4.05.        Restrictions on Transferability. Each Purchaser is aware of the
restrictions of transferability of the Shares and further understands the
certificates shall bear the following legend(s).

 

(a)           THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN SOLD PURSUANT
TO AN EXEMPTION FROM REGISTRATION IN ACCORDANCE WITH REGULATION “S” (17 C.F.R.
230.901 through 230.905 and its preliminary notes) UNDER THE SECURITIES ACT OF
1933, AS AMENDED. THE SECURITIES MAY NOT BE OFFERED, SOLD OR TRANSFERRED TO A
U.S. PERSON, OR FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON, OR INTO THE UNITED
STATES EXCEPT PURSUANT TO A REGISTRATION STATEMENT, OR A VALID EXEMPTION FROM
REGISTRATION BASED ON AN OPINION OF COUNSEL APPROVED BY THE ISSUER. HEDGING
TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED, DIRECTLY OR
INDIRECTLY, UNLESS IN COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED.

 

(b)           Any legend required to be placed thereon by any appropriate
securities commission or commissioner.

 

4.06.        Governmental Review. Each Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Shares.

 

4.07.        Investment Intent. Each Purchaser is acquiring the Shares for their
own account for investment, and not with a view toward distribution thereof.
Each Purchaser further represents that he/she/it does not presently have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Shares.  If the Purchaser is an entity, the Purchaser
represents that it has not been formed for the specific purpose of acquiring the
Shares.  Purchaser acknowledges that an investment in the Securities is a
high-risk, speculative investment.

 

4.08.        No Advertisement. The Purchasers acknowledge that the Shares have
been offered to them in direct communication between them and Sellers, and not
through any advertisement or general solicitation of any kind.

 

4.09.        Knowledge and Experience. The Purchasers acknowledge that they have
been encouraged to seek their own legal and financial counsel to assist them in
evaluating this purchase. The Purchasers acknowledge that the Company has given
them and Purchasers’ Counsel access to all information relating to Steampunk’s
business that they or any one of them have requested. The Purchasers acknowledge
that they have sufficient business and financial experience, and Knowledge
concerning the affairs and conditions of Steampunk so that they can make a
reasoned decision as to this purchase of the Shares and are capable of
evaluating the merits and risks of this purchase.

 

4.10.        Authorization; Enforcement. This Agreement has been duly executed
and delivered on behalf of each Purchaser, and this Agreement constitutes the
valid and binding agreement of each Purchaser and is enforceable against each
Purchaser in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and except as may be limited by the
exercise of judicial discretion in applying principles of equity.

 

4.11.        Non-Contravention. Neither the execution, delivery or performance
of this Agreement by any Purchaser, nor the consummation by any Purchaser of the
transactions contemplated hereby, nor compliance by any Purchaser with any of
the provisions of this Agreement shall (a) if such Purchaser is an entity,
violate any provision of its governing documents, (b) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice or consent or approval under, any note, bond, mortgage, indenture, deed
of trust or other agreement, contract or instrument to which Purchaser is bound
or by which Purchaser or any of its properties or assets may be bound or
affected, or (c) result in the imposition of any Lien upon any of the properties
or assets of Purchaser, except in the case of clause (b) and (c), as would not
have a material adverse effect on Purchaser.

 



 11 

 

 

4.12.        Litigation. There are no court, administrative, arbitration,
mediation or other proceedings (including disciplinary proceedings), claims,
lawsuits, reviews, formal or informal complaints or investigations, actions, or
inquiries of any nature by any governmental authority or any other Person
(collectively, “Proceedings”) pending or, to the actual Knowledge of any
Purchaser, threatened against Purchaser which seek to restrain or enjoin the
consummation of the transactions contemplated by this Agreement.

 

4.13.        No Brokers or Finders. Each Purchaser represents that to its actual
Knowledge, no person has, or as a result of the transactions contemplated herein
will have, any right or valid claim against the Sellers or the Company for any
commission, fee or other compensation as a finder or broker, or in any similar
capacity, and after the Closing.

 

4.14.        Ability to Carry Out Obligations. Each Purchaser, as to itself, has
the power, and authority to enter into, and perform its obligations under this
Agreement. The execution and delivery of this Agreement by such Purchaser and
the performance by such Purchaser of its obligations hereunder will not cause,
constitute, or conflict with or result in any breach or violation of any of the
provisions of or constitute a default under any agreement to which such
Purchaser is a party, or by which such Purchaser is bound.

 

ARTICLE V

COVENANTS

 

5.01        SEC Report. From and after the Closing Date, in the event the
Commission notifies Steampunk of its intent to review any SEC Report filed prior
to the Closing Date or Steampunk receives any oral or written comments from the
Commission with respect to any SEC Report filed prior to the Closing Date or any
disclosure regarding Steampunk business or operations, as in existence through
the date hereof in any SEC Report or registration statement filed after the
Closing Date, the Purchasers shall promptly notify the Sellers and the Sellers
shall make commercially reasonable efforts to cooperate with the Purchasers in
connection with such review and response.

 

5.02         Spin-Off Agreement and Sale of Company Loans. The Company, each
Seller, and each Purchaser, hereby acknowledges, consents, authorizes and agrees
that simultaneously with the closing on this Agreement, the Company has entered
into the Spin-Off Agreement, in which the Company has agreed to sell: (i) all of
the capital stock of Steampunk Malta, the Company’s operating subsidiary and
only material asset, to Praefidi Holdings Limited, a company wholly owned by
Brendon Grunewald; and (ii) the Company’s right to receive payment on the debt
owed to it by Steampunk Wizards Ltd., in the aggregate amount of € 329,439.00
(the “Company Loans”), to Brendon Grunewald, for a purchase price (for both (i)
and (ii)) of Two Thousand U.S. Dollars ($2,000.00). Each Purchaser acknowledges
and agrees that it will not own, directly or indirectly, any shares, equity
interest or securities of Steampunk Malta.

 

5.03         Payment of Steampunk Malta Liabilities. Brendon Grunewald agrees
that he shall and he shall cause Praefidi Holdings Limited, to use the Net
Purchase Price received by Brendon Grunewald pursuant to this Agreement (as set
forth on Part B of Exhibit D) solely to pay the debts and liabilities of
Steampunk Malta, and that he shall and shall cause Praefidi Holdings Limited, to
remit any remaining amounts of the Net Purchase Price after payment of such
debts and liabilities, if any, to the Sellers in accordance with their
respective pro rata shares as set forth next to each Seller’s name on Exhibit A.

 

5.04         Public Announcements. Purchasers shall cause Steampunk to file with
the Commission a Current Report on Form 8-K describing the material terms of the
transactions contemplated hereby as soon as practicable following the Closing
Date but in no event more than four (4) business days following the Closing
Date. Prior to the Closing Date, the Purchasers and Steampunk shall consult with
each other in issuing the Form 8-K and any other press releases or otherwise
making public statements or filings and other communications with the Commission
or any regulatory agency or stock market or trading facility with respect to the
transactions contemplated hereby and none of the parties shall issue any such
press release or otherwise make any such public statement, filings or other
communications without the prior written consent of the other parties, which
consent shall not be unreasonably withheld or delayed, except that no prior
consent shall be required if such disclosure is required by Law, or the rules of
any securities exchange or self-regulatory organization, in which case the
disclosing party shall provide the other parties with prior notice of no less
than three (3) calendar days, of such public statement, filing or other
communication and shall incorporate into such public statement, filing or other
communication the reasonable comments of the other parties.

 



 12 

 

 

5.05         Assistance with Post-Closing SEC Reports and Inquiries. Upon the
reasonable request of the Purchasers, after the Closing Date, the Sellers shall
use reasonable best efforts to provide such information available to them,
including information, filings, reports, financial statements or other
circumstances of Steampunk occurring, reported or filed prior to the Closing, as
may be necessary or required by Steampunk for the preparation of the
post-Closing Date reports that Steampunk is required to file with the Commission
to remain in compliance and current with its reporting requirements under the
Exchange Act, or filings required to address and resolve matters as may relate
to the period prior to the Closing and any Commission comments relating thereto
or any Commission inquiry thereof.

 

5.06         Representations & Covenants. All representations shall be true as
of the Closing and all such representations shall survive the Closing for a
period of one year except as otherwise set forth in Article VI (Remedies). All
covenants shall survive indefinitely.

 

ARTICLE VI

REMEDIES

 

6.01         Governing Law; Indemnification is Exclusive Remedy. This Agreement
will be governed by the laws of the State of New York without regard to
conflicts of laws principles. Any controversy or claim arising out of, or
relating to, this Agreement, or the making, performance, or interpretation
thereof, shall be adjudicated by the Courts of New York and may only be brought
by a party if it is permitted pursuant to and is brought in accordance with the
provisions of this Article VI. No party may bring any claim for breach, loss or
damage arising out of, or relating to, this Agreement, or the making,
performance, or interpretation thereof, unless the party bringing such claim is
entitled to indemnification for such breach, loss or damage pursuant to Article
VI of this Agreement.

 

6.02         Indemnification.

 

(a)           Indemnification by Sellers. From and after the Closing, each
Seller agrees, severally and not jointly, to indemnify the Purchasers against
all actual losses, damages and expenses (collectively, “Losses”) actually
incurred by such Purchasers, caused by (i) any breach of any representation or
warranty made by such Seller in Article III of this Agreement; and (ii) any
breach of any covenant or obligation of such Seller in this Agreement or any
documents required to be performed by such Seller after the Closing Date. The
representations and warranties of each Seller contained in this Agreement
(including all schedules and exhibits hereto) shall survive the Closing for a
period of one (1) year. Notwithstanding any other provision of this Agreement:
(1) each Seller’s aggregate liability in respect of all claims that the Company
and/or any and all Purchasers may have against it pursuant to this Agreement
will not exceed that amount of the Net Purchase Price actually received by such
Seller, as shown on Part B of Exhibit D; (2) the aggregate liability of all
Sellers under this Agreement shall not exceed the aggregate Net Purchase Price
actually received by the Sellers who received such Net Purchase Price; (3) no
Seller shall have any liability for any breach of any representation, warranty,
covenant or other obligation of the Company or any other Seller set forth in
this Agreement, or for any liabilities of the Company or any other Seller
whatsoever; and (4) no Seller shall have any liability to the Company, any
Purchaser, or any other Seller for consequential damages, lost profits, or
incidental or indirect damages, including diminution of value or multiples of
earnings damages, related or based upon this Agreement. For the avoidance of
doubt, if a Seller has not actually received any amount of the Net Purchase
Price, as shown on Part B of Exhibit D, such Seller shall not have any liability
under this Agreement.

 



 13 

 

 

(b)           Indemnification by Purchasers. From and after the Closing, each
Purchaser agrees, severally and not jointly, to indemnify the Company and each
Seller and each of their affiliates and each of their managers, directors,
officers, employees, agents and advisors (including financial advisors,
attorneys and accountants) against all actual Losses actually incurred by such
Seller(s), caused by (i) any breach of any representation or warranty made by
such Purchaser in this Agreement or in any document or certificate delivered by
the Sellers pursuant to this Agreement; and (ii) any breach of any covenant or
obligation of such Purchaser this Agreement or any documents required to be
performed by any Purchaser on or prior to the Closing Date or after the Closing
Date.

 

6.03.        Indemnification Procedures.

 

(a)           Except to the extent set forth in this Section 6.03, a Party will
not have any liability under the indemnity provisions of this Agreement with
respect to a particular matter unless a written notice (a “Claim Notice”)
setting forth in reasonable detail: (i) the breach or other matter giving rise
to such indemnification claim which is asserted, (ii) the estimated amount, if
reasonably practicable, of the Losses that have been incurred by the Indemnified
Party in connection therewith, and (iii) copies of any notices, claims or
complaints sent or filed by the claimant, has been given to the Indemnifying
Party promptly, but in any event within thirty (30) days, after the Indemnified
Party becomes aware of such claim (including the assertion or commencement of
any third-party claim). Notwithstanding the preceding sentence, failure of the
Indemnified Party to give timely notice hereunder shall not release the
Indemnifying Party from its obligations under this Section 6.03, except to the
extent the Indemnifying Party is actually prejudiced by such failure to give
notice. With respect to Losses described in Section 6.02(a), the Seller whose
breach caused the Loss shall be the “Indemnifying Party” and the applicable
Purchaser who incurred such Loss, shall be the “Indemnified Party”. With respect
to Losses described in Section 6.02(b), the Purchaser whose breach caused the
Loss shall be the “Indemnifying Party” and the Seller or its affiliate or
Representative who incurred such Loss, as applicable, shall be the “Indemnified
Party”.

 

(b)           Upon receipt of notice of any claim, suit, action or legal
proceeding by a third party for which indemnification might be claimed by an
Indemnified Party (a “Third-Party Claim”), the Indemnifying Party shall be
entitled to defend, contest or otherwise protect against the Third-Party Claim
at its own cost and expense, by providing written notice to the Indemnified
Party of such election within thirty (30) days after the Indemnified Party
receives a Claim Notice with respect to such Third-Party Claim, and the
Indemnified Party must cooperate in any such defense or other action; provided,
that the Indemnifying Party may not control the defense of any Third-Party Claim
that is criminal in nature or that seeks non-monetary equitable relief that
would reasonably be expected to be material to the Indemnified Party if
adversely determined. The Indemnified Party shall have the right, but not the
obligation, to participate at its own expense in defense thereof by counsel of
its own choosing, but the Indemnifying Party shall be entitled to control the
defense unless the Indemnifying Party does not elect to assume defense of the
Third-Party Claim, is not entitled under this Section 6.03 to control the
defense of the Third-Party Claim or fails to competently conduct the defense of
such Third-Party Claim. If the Indemnifying Party undertakes the defense of a
Third-Party Claim, the Indemnified Party shall not, so long as the Indemnifying
Party competently conducts the defense thereof, be entitled to recover from the
Indemnifying Party any legal or other expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof, except (i) where
separate representation is necessary, in the reasonable opinion of counsel to
the Indemnified Party, to avoid a conflict of interest that cannot be waived
such that representation of both parties by the same counsel would violate
processional standards of conduct for attorneys in the jurisdiction where the
Indemnifying Party’s counsel is practicing on behalf of the Indemnifying Party,
or (ii) reasonable costs of investigation undertaken by the Indemnified Party
with the prior written consent of the Indemnifying Party. If the Indemnifying
Party assumes the defense of a Third-Party Claim, no compromise or settlement of
the Third-Party Claim may be effected by the Indemnifying Party without the
Indemnified Party’s consent (which consent shall not be unreasonably withheld,
conditioned or delayed). In the event the Indemnifying Party does not elect to
assume control of the Third-Party Claim or otherwise is not entitled to control
such Third-Party Claim in accordance with this Section 6.03, the Indemnified
Party shall have the right, but not the obligation, thereafter to defend,
contest or otherwise protect against the same and make any compromise or
settlement thereof and recover the entire cost thereof from the Indemnifying
Party including, without limitation, reasonable attorneys’ fees, disbursements
and all amounts paid as a result of such Third-Party Claim or the compromise or
settlement thereof. Notwithstanding the foregoing, the Indemnified Party may not
compromise or settle any Third-Party Claim without the prior written consent of
the Indemnifying Party (such consent not to be unreasonably withheld, delayed or
conditioned).

 



 14 

 

 

ARTICLE VII

GENERAL PROVISIONS

 

7.01         Expenses. Except as otherwise expressly provided in this Agreement,
each party to this Agreement will bear its respective expenses incurred in
connection with the preparation, execution, and performance of this Agreement
and the transactions contemplated by this Agreement, including all fees and
expenses of agents, representatives, counsel, and accountants. In the event of
termination of this Agreement, the obligation of each party to pay its own
expenses will be subject to any rights of such party arising from a breach of
this Agreement by another party.

 

7.02         Confidentiality. Steampunk, the Sellers and the Purchasers will
maintain in confidence, and will cause their respective directors, officers,
employees, agents, and advisors to maintain in confidence, any written, oral, or
other information obtained in confidence from another party in connection with
this Agreement or the transactions contemplated by this Agreement, unless (a)
such information is already known to such party or to others not bound by a duty
of confidentiality or such information becomes publicly available through no
fault of such party, (b) the use of such information is necessary or appropriate
in making any required filing with the Commission, or obtaining any consent or
approval required for the consummation of the transactions contemplated by this
Agreement, or (c) the furnishing or use of such information is required by or
necessary or appropriate in connection with legal proceedings or applicable Law.

 

(a)           In the event that any party is required to disclose any
information of another party pursuant to this Agreement, the party requested or
required to make the disclosure (the “Disclosing Party”) shall provide the party
that provided such information (the “Providing Party”) with prompt notice of any
such requirement so that the Providing Party may seek a protective order or
other appropriate remedy and/or waive compliance with the provisions of this
Section 7.02. If, in the absence of a protective order or other remedy or the
receipt of a waiver by the Providing Party, the Disclosing Party is nonetheless,
in the opinion of counsel, legally compelled to disclose the information of the
Providing Party, the Disclosing Party may, without liability hereunder, disclose
only that portion of the Providing Party’s information which such counsel
advises is legally required to be disclosed, provided that the Disclosing Party
exercises its reasonable efforts to preserve the confidentiality of the
Providing Party’s information, including, without limitation, by cooperating
with the Providing Party to obtain an appropriate protective order or other
relief assurance that confidential treatment will be accorded the Providing
Party’s information.

 

(b)           If the transactions contemplated by this Agreement are not
consummated, each party will return or destroy all of such written information
each party has regarding the other party.

 

7.03         Notices. All notices, demands, consents, requests, instructions and
other communications to be given or delivered or permitted under or by reason of
the provisions of this Agreement or in connection with the transactions
contemplated hereby shall be in writing and shall be deemed to be delivered and
received by the intended recipient as follows: (i) if personally delivered, on
the business day of such delivery (as evidenced by the receipt of the personal
delivery service), (ii) if mailed certified or registered mail return receipt
requested, two (2) business days after being mailed, (iii) if delivered by
overnight courier (with all charges having been prepaid), on the business day of
such delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile or email transmission,
on the business day of such delivery if sent by 6:00 p.m. in the time zone of
the recipient, or if sent after that time, on the next succeeding business day,
in each case with affirmative confirmation of receipt. If any notice, demand,
consent, request, instruction or other communication cannot be delivered because
of a changed address of which no notice was given (in accordance with this
Section 7.03), or the refusal to accept same, the notice, demand, consent,
request, instruction or other communication shall be deemed received on the
second business day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable.

 



 15 

 

 

If to Steampunk:

 

Steampunk Wizards, Inc.

c/o Hunter Taubman Fischer & Li LLC

1450 Broadway, 26th Floor

New York, NY 10018

Attn: Joshua O’Cock, CEO

 

If to the Sellers:

At the Address set forth on Exhibit A hereto.

 

If to the Purchasers:

 

At the Address set forth on Exhibit B hereto.

 

7.04         Further Assurances. The parties agree (a) to furnish upon request
to each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as the other
parties may reasonably request for the purpose of carrying out the intent of
this Agreement and the documents referred to in this Agreement.

 

7.05         Waiver. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by any
party in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other parties; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

 

7.06         Entire Agreement and Modification. This Agreement supersedes all
prior agreements by and among the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement by and among the parties
with respect to its subject matter. This Agreement may not be amended except by
a written agreement executed by the party against whom the enforcement of such
amendment is sought.

 



 16 

 

 

7.07         Assignments, Successors, and No Third-Party Rights. No party may
assign any of its rights or obligations under this Agreement without the prior
written consent of the other parties. Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of and be enforceable by the respective successors, heirs, executors and
permitted assigns of the parties. Nothing expressed or referred to in this
Agreement will be construed to give any person other than the parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
parties to this Agreement and their successors and assigns.

 

7.08         Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

7.09         Section Headings, Construction. The headings of sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms. The parties hereto agree to waive the
application of any law of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document.

 

7.10         Effect of Closing. All representations and warranties of the
parties shall be true and correct as of the Closing and shall survive for one
(1) year after Closing except as may otherwise be set forth in Article VI
(Remedies). All covenants shall survive as set forth in Section 5.06.

 

7.11         Certain Definitions. For purposes of this Agreement, the following
capitalized terms have the following meanings. Other capitalized terms are
defined elsewhere in this Agreement.

 

(a)           “Law” means any statute, law, ordinance, regulation, rule, code,
order, constitution, treaty, common law, judgment, decree, other requirement or
rule of law of any Governmental Authority.

 

(b)           “Governmental Authority” means any federal, state, local or
foreign government or political subdivision or union thereof (including the
European Union), or any department, agency or instrumentality or fully-owned or
partially-owned enterprise of such government or political subdivision or union,
or any self-regulated organization or other non-governmental regulatory
authority or quasi-governmental authority (to the extent that the rules,
regulations or orders of such organization or authority have the force of law),
or any arbitrator, court or tribunal of competent jurisdiction.

 

(c)           the terms “Knowledge” and “Known” and words of similar import
mean:

 

(i)           with respect to a Seller, shall mean the actual present knowledge
of a particular matter by Seller, without independent inquiry;

 

(ii)          with respect to Steampunk, shall mean the actual present knowledge
of a particular matter by Steampunk or of Joshua O’Cock, CEO of Steampunk, in
each case without independent inquiry.

 

(iii)          with respect to Purchaser, shall mean the actual present
knowledge of such Purchaser, provided it shall be assumed that such Purchaser,
shall have made reasonable and customary inquiry of the matters in question.

 



 17 

 

 

(d)           “Lien” means any mortgage, pledge, security interest, attachment,
right of first refusal, option, proxy, voting trust, encumbrance, lien or charge
of any kind (including any conditional sale or other title retention agreement
or lease in the nature thereof), restriction (whether on voting, sale, transfer,
disposition or otherwise), any subordination arrangement in favor of another
Person, any filing or agreement to file a financing statement as debtor under
the Uniform Commercial Code or any similar Law.

 

(e)           “Order” means any award, decision, injunction, judgment, order,
ruling, subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Authority.

 

(f)            “Permitted Liens” means (a) Liens for taxes or assessments and
similar governmental charges or levies, which either are (i) not delinquent or
(ii) being contested in good faith and by appropriate proceedings, and adequate
reserves have been established with respect thereto, (b) other Liens imposed by
operation of Law arising in the ordinary course of business for amounts which
are not due and payable and as would not in the aggregate materially adversely
affect the value of, or materially adversely interfere with the use of, the
property subject thereto, (c) Liens incurred or deposits made in the ordinary
course of business in connection with social security, (d) Liens on goods in
transit incurred pursuant to documentary letters of credit, in each case arising
in the ordinary course of business, or (v) Liens arising under this Agreement or
any agreement attached hereto or made a part hereof.

 

7.12         Mutual Cooperation. The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement, and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.

 

7.13         Waiver of Jury Trial. ALL PARTIES HEREBY WAIVE THEIR RIGHTS TO
TRIAL BY JURY WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS AGREEMENT OR ANY
DOCUMENT OR INSTRUMENT DELIVERED HEREUNDER.

 

7.14         Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

7.15         Escrow Agent’s Role. The Sellers, the Purchasers and the Company
understand and agree that the Escrow Agent is not a principal, participant or
beneficiary of the underlying transactions which necessitate this Agreement. The
Escrow Agent shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in acting or
refraining from acting on any instrument believed by it to be genuine and to
have been signed or presented by the proper party or parties, their officers,
representatives or agents. So long as the Escrow Agent has acted in good faith
or on the advice of counsel or has not been guilty of willful misconduct or
gross negligence, the Escrow Agent shall have no liability under, or duty to
inquire beyond the terms and provisions of this Agreement, and it is agreed that
its duties are purely ministerial in nature. The Sellers shall have full
responsibility to assure that all documents required by the Agreement are so
delivered to the Escrow Agent, and Purchasers shall have the full responsibility
to review all documents for completeness and accuracy. The Escrow Agent has
acted as legal counsel for the Purchasers and the Company. The Sellers, the
Purchasers and the Company consent to the Escrow Agent in such capacity as legal
counsel for the Purchasers and waive any claim that such representation
represents a conflict of interest on the part of the Escrow Agent.

 



 18 

 

 

7.16.        General Releases.

 

(a)           Each party hereto, respectively, on its own behalf and on behalf
of its affiliates (as defined in Rule 144) (each such party and its affiliates,
a “Releasor”, effective on the Closing Date: (i) irrevocably and unconditionally
releases, waives and forever discharges each other party to this Agreement and
such other party’s respective officers, directors, stockholders, successors,
Representatives and permitted assigns (each, a “Releasee”), from any and all
claims and Liabilities, but only to the extent arising prior to the Closing, and
with the exception of the Company’s right to receive payment under the Company
Loans, which right to receive payment was sold and assigned to Brendon Grunewald
pursuant to the Spin-Off Agreement executed simultaneously with this Agreement
(collectively all claims and Liabilities released pursuant to this Section
7.16(a)(i) are referred to as the “Released Claims”); and (ii) irrevocably
agrees to refrain from directly or indirectly asserting any claim or demand or
commencing (or causing to be commenced) any suit, action or proceeding of any
kind against any of the Releasees, based upon or in connection with any matter
released or purported to be released pursuant to this Section 7.16(a).

 

(b)           For the avoidance of doubt, this Section 7.16 does not constitute
a release with respect to claims or Liabilities arising out of, based on or
resulting from this Agreement, the Spin-Off Agreement, or the agreements or
exhibits attached hereto and thereto. As used in this Agreement, “Liabilities”
means, collectively, any debt, claim, cause of action, obligation, or liability.
As used in this Agreement, “Representative” means, with respect to a particular
Person, any director, officer, employee, agent, consultant, advisor, or other
representative of such Person, including, without limitation, legal counsel,
accountants, investment bankers and other financial advisors.

 

[SIGNATURE PAGE OF PURCHASERS TO FOLLOW]

 



 19 

 

 

In witness whereof, this Securities Purchase Agreement has been duly executed by
the undersigned as of the date first above written.

 

PURCHASER:

  



  Cuilian Cai         By: /s/ Cuilian Cai     Name: Cuilian Cai           Suqin
Zhang         By: /s/ Suqin Zhang     Name: Suqin Zhang           Guangxia Wang
        By: /s/ Guangxia Wang     Name: Guangxia Wang           Jianyu Yang    
    By: /s/ Jianyu Yang     Name: Jianyu Yang           Xinfeng Yu         By:
/s/ Xinfeng Yu     Name: Xinfeng Yu           Junfen Lv         By: /s/ Junfen
Lv   Name: Junfen Lv

 

[Signature Page to Securities Purchase Agreement]

 



 20 

 

 



  Jingfeng Ma         By: /s/ Jingfeng Ma   Name: Jingfeng Ma        



Huiming Yan

        By: /s/ Huiming Yan   Name: Huiming Yan         Daolong Wang         By:
/s/ Daolong Wang   Name: Daolong Wang

 

      Yuqun Yan         By: /s/ Yuqun Yan   Name: Yuqun Yan      

Wenguan Pan

        By: /s/ Wenguan Pan   Name: Wenguan Pan

 

      Qixin Wang         By: /s/ Qixin Wang   Name: Qixin Wang

 

[Signature Page to Securities Purchase Agreement]

 



 21 

 

 

  Xiuzhi Liu       By: /s/ Xinzhi Liu   Name: Xinzhi Liu

 

      Huacui Xu       By: /s/ Huacui Xu   Name: Huacui Xu         Yongxi Chen  
    By: /s/ Yongxi Chen   Name: Yongxi Chen         Xueling Sun       By: /s/
Xueling Sun   Name: Xueling Sun         Taiyin Long       By: /s/ Taiyin Long  
Name: Taiyin Long         Qi Long       By: /s/ Qi Long   Name: Qi Long        
Maoyun Zhou       By: /s/ Maoyun Zhou   Name: Maoyun Zhou        

Hongwei Xu

      By: /s/ Hongwei Xu   Name: Hongwei Xu

 

[Signature Page to Securities Purchase Agreement]

 

 22 

 

 

  Bing Chen       By: /s/Bing Chen   Name: Bing Chen         Suya Ding       By:
/s/ Suya Ding   Name: Suya Ding         Huihong Dai       By: /s/ Huihong Dai  
Name: Huihong Dai         Yaju Bian         By: /s/ Yaju Bian   Name:

Yaju Bian

        Wenjuan Bao         By: /s/ Wenjuan Bao   Name:

Wenjuan Bao



        Huifen Gu       By: /s/ Huifen Gu   Name:

Huifen Gu

 

  Lianqi You       By: /s/ Lianqi You   Name: Lianqi You         Xifa Zhou      
By: /s/ Xifa Zhou   Name: Xifa Zhou

 

[Signature Page to Securities Purchase Agreement]

 

 23 

 

 

  Xiangfeng Lv       By: /s/ Xiangfeng Lv   Name: Xiangfeng Lv         Shaoyao
Yu       By: /s/ Shaoyao Yu   Name: Shaoyao Yu         Jinhua Zhang       By:
/s/ Jinhua Zhang   Name: Jinhua Zhang         Yong Zhou       By: /s/ Yong Zhou
  Name: Yong Zhou        



Yinlan Wang

      By: /s/ Yinlan Wang   Name: Yinlan Wang        

Zhe Dong

      By: /s/ Zhe Dong   Name: Zhe Dong         Jinquan Li       By: /s/ Jinquan
Li   Name: Jinquan Li         Shifang Wan       By: /s/ Shifang Wan   Name:
Shifang Wan        

Lie Su

      By: /s/ Lie Su   Name: Lie Su

 

[Signature Page to Securities Purchase Agreement]

 



 24 

 

 

In witness whereof, this Securities Purchase Agreement has been duly executed by
the undersigned as of the date first above written.

 

STEAMPUNK WIZARDS INC.:         By: /s/ Joshua O’Cock   Joshua O’Cock        
Title:     CEO    

 

ACKNOWLEDGED AND AGREED AS TO   SECTIONS 1.05 & 5.03 ONLY:       STEAMPUNK
WIZARDS, LTD.:                   By: /s/ Brendon Grunewald     Brendon Grunewald
        Title:     CEO    

 

 

 

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGE OF SELLER TO FOLLOW]

 

 

 

 

 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]

 



 25 

 

 

In witness whereof, this Securities Purchase Agreement has been duly executed by
the undersigned as of the date first above written.

 

SELLER:             (If Seller is an entity, print full legal name of entity)  
      By: /s/ Klarida Blachoe     (Signature of Seller)         Name: Klarida
Blachoe     (Print Name)         Title:       (Print Title)  

  

 

 

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]

 



 26 

 

 

In witness whereof, this Securities Purchase Agreement has been duly executed by
the undersigned as of the date first above written.

 

SELLER:             (If Seller is an entity, print full legal name of entity)  
      By: /s/ Brendon Grunewald     (Signature of Seller)         Name:  Brendon
Grunewald     (Print Name)         Title:       (Print Title)  

 

 

 

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement]

 



 27 

 



 

In witness whereof, this Securities Purchase Agreement has been duly executed by
the undersigned as of the date first above written.

 

SELLER:             (If Seller is an entity, print full legal name of entity)  
      By: /s/ Anton Lin     (Signature of Seller)         Name: Anton Lin    
(Print Name)         Title:       (Print Title)  

  

 

 

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



 

 

 

 

 

 

  

 [Signature Page to Securities Purchase Agreement]

 



 28 

 

 

In witness whereof, this Securities Purchase Agreement has been duly executed by
the undersigned as of the date first above written.

 

SELLER:             (If Seller is an entity, print full legal name of entity)  
      By: /s/ Jan Vorstermans     (Signature of Seller)         Name: Jan
Vorstermans     (Print Name)         Title:       (Print Title)  

 

 

 

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



 

 

 

 

 

 

 

 

[Signature Page to Securities Purchase Agreement] 

 

 29 

 

 

In witness whereof, this Securities Purchase Agreement has been duly executed by
the undersigned as of the date first above written.

 

SELLER:         Masseter Holdings Limited   (If Seller is an entity, print full
legal name of entity)         By: /s/ Marc X. Ellul     (Signature of Seller)  
      Name: Marc X. Ellul     (Print Name)         Title: Sole Director    
(Print Title)  

 

 

 

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



 

 

 

 

 

 

 

 



 [Signature Page to Securities Purchase Agreement] 

 



 30 

 

 

In witness whereof, this Securities Purchase Agreement has been duly executed by
the undersigned as of the date first above written.

 

SELLER:         Ventus Investment Holding Limited   (If Seller is an entity,
print full legal name of entity)         By: /s/ David Zammit     (Signature of
Seller)         Name: David Zammit     (Print Name)         Title: Director    
(Print Title)  

 

 

 

[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



 

 

 

 

 

 

 



 [Signature Page to Securities Purchase Agreement] 

 



 31 

 

 

In witness whereof, this Securities Purchase Agreement has been duly executed by
the undersigned as of the date first above written.

 

ACKNOWLEDGED AND AGREED TO BY
HUNTER, TAUBMAN FISCHER & LI LLC,
AS ESCROW AGENT AS TO

SECTIONS 1.03, 1.04 & 7.15 ONLY

        By: /s/ Louis E. Taubman     Name: Louis E. Taubman     Title: Partner  

 

 

 

 

 

 

 

 

 

 

 [Signature Page to Securities Purchase Agreement] 

 



32
 







 

